Title: General Orders, 18 January 1778
From: Washington, George
To: 



Connecticutt—Concord. Conway.
Head-Quarters V. Forge Sunday Jany 18. 1778.


At a Brigade Court-Martial held 12th instant whereof Lt Coll Harmer was President, Ensign Foster of 6th Pennsylvania Regiment having been found guilty of challenging Captn Cruise and behaving unbecoming

the Character of an Officer and a Gentleman was sentenced to be discharged from the service.
The Commander in Chief in Conformity to the Articles of War approves the above sentence, but in consideration of Circumstances is pleased to restore Ensign Foster to his former Rank; At the same time He is sorry to observe that the dispute between the parties arose from a cause and was conducted in a manner that does neither of them much honor.
As the Army is now in all probability stationary for the remainder of the winter it is necessary that the departments for supplying it with Provision & Forage should be put upon such a footing that as few delays and difficulties as possible may happen; In order to do this more effectually the most exact arrangment and disposition should be made of all the Waggons and horses employ’d in the service: The Commander in Chief therefore orders that all private Waggons and horses annexed either to Regiments or employed by Brigade Commissaries shall be delivered up on Monday and Tuesday next to the Quarter Master General at the Field next beyond the Adjutant General’s Office—Those belonging to the first line on Monday and those belonging to the second line and the Artillery on Tuesday; and on Wednesday and Thirsday next all the Waggons and horses the property of the United-States annexed to the different Regiments or employ’d by the Commissaries of Brigades are also to be delivered up to the Quarter-Master General at the place and in the manner above directed; The whole to be then arranged and appropriated in such manner as the Quarter-Master and Forage Master General shall judge best calculated to supply the Army with Forage and Fuel and to perform other Camp Duties. A sufficient number of Waggons will be immediately returned to the Brigades for the service of the Camp while a more compleat Arrangment is making.
It having been represented by the Qr Master-General that a great number of saddle horses have been drawn at different times by Officers, Quarter Masters Commissaries and Waggon-Masters for various services and never returned; The Commander in Chief expressly orders that such be return’d to the Quarter-Master General upon the day and at the place before mentioned, when he will allow such to retain them as appear to have a real necessity from their occupations, for their service.
A General Council of the Brigadier Generals and Officers commanding Brigades, in Obedience to yesterday’s orders have reported as follows.
1st That the Commissaries of the respective Brigades retain their hides, subject to the disposal of the Brigadier giving an account from time to time to the Commissary of hides.

That the Brigadiers for the present exigency send an Officer from each Brigade into the Country to exchange hides for shoes; Hide @ 4ds. pr pound for Shoes at 10/ pr pair; that the expence be defrayed by a draught upon the Quarter Master-General—That the Commanding Officers of Regiments give receipts to their respective Brigadiers who will deliver the same to the Clothier General.
Second. That those Brigades which are furnish’d with Armourers & Tools have the Bayonets made in the Brigades; and that those who cannot procure Armourers & Tools purchase Bayonets from the Country Artificers in the best manner possible.
Third, That the Quarter Master General be directed to cause Espontons or Pikes made for the Officers, the Staff six feet and one half in length, and one inch and a quarter diameter in the largest part and that the iron part be one foot long.
The Commander in Chief accepts & approves the above Report and orders it to take place in every respect.
At a division Court Martial 15th instant whereof Lt Coll Ballard was President Captn Lamberth of 14th Virginia Regt tryed for stealing a hat from Captn Allis was found guilty and unanimously sentenced to be cashiered, & deemed scandalous in an officer to associate with him in future, and that his Crime, Name, Place of Abode and punishment be publish’d in and about Camp and in the News Papers of every State, particularly the State he belongs to, and that he pay Captn Ellis thirty dollars for the hat he stole of him, also the expences of the witnesses against him, and the expences of an express sent for the Witnesses which shall be paid before he is released from his confinement.
The Commander in Chief approves the sentence and orders it to take place immediately.
